                                          Case 5:20-cv-05799-LHK Document 100 Filed 09/12/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  11                   Plaintiffs,                          ORDER RE: COMMUNICATIONS
                                  12                                                        WITH THE COURT
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         WILBUR L. ROSS, et al.,
                                  14                   Defendants.
                                  15

                                  16
                                              An individual has emailed the Court’s proposed order inbox. The individual’s email and
                                  17
                                       three email attachments are reproduced below on the next four pages. The Court hereby reminds
                                  18
                                       all parties and interested parties who wish to communicate with the Court that any such
                                  19
                                       communications shall be made in filings on the Court’s docket.
                                  20
                                              In addition, Plaintiffs and Defendants shall file a response to the individual’s email and
                                  21
                                       attachments by Monday, September 14, 2020 at 8:00 a.m. Pacific Time.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: September 12, 2020
                                  24
                                                                                       ______________________________________
                                  25                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  26

                                  27

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 100 Filed 09/12/20 Page 2 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             2
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 100 Filed 09/12/20 Page 3 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             3
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 100 Filed 09/12/20 Page 4 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             4
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 100 Filed 09/12/20 Page 5 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             5
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
